DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/02/2022 has been entered. Claims 1, 15-16, 18-20 have been amended and claims 14, 17 have been cancelled. Therefore, claims 1-13, 15-16 and 18-23 are now pending in the application.

Allowable Subject Matter
Claims 1-13, 15-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Fahmy (US — 2016/0159381 A1) discloses Vehicle Control System and Method comprising:
a method for ascertaining a position-related braking capability of a first vehicle for at least one second vehicle (The route examination equipment can obtain a route parameter indicative of a condition of a route over which a vehicle system travels. The controller receives the route parameter, and examines the route parameter to determine the condition of the route, [0019]), the method comprising:
ascertaining, by the first vehicle, at least one piece of position-related information about a line pertaining to a braking capability on the line (the electrical sensor 316 and/or a controller 320 of the examination system 310 can determine structure parameters and/or environmental parameters of the route based In the electrical characteristic that are measured, [0031], [0047]) and teaching reference H. F. Strauss (US — 3,365,572) discloses Automatic Collision Prevention, Alarm and Control System comprising:
transmitting, by the first vehicle, the at least one piece of position-related information about the line (Thus, when two trains are approaching each other on the same track the coincidence circuit, which is already conditioned by the, reflected signal derived from the photo cell 38 on the same locomotive is, upon reception by detector 46 of a signal transmitted by the oncoming train at the same frequency (Col: 2, Ln: 58-65, Fig: 1-3), to a receiver, wherein the receiver is the at least one second vehicle (rendered fully conducting to energize an alarm circuit 50 which may serve to warn the engineer audibly and visually of the danger of collision and, at the same time, automatic control circuits 52 may be operated to effect an emergency brake application or the automatic closing of the throttle, Col: 2, Ln: 60-72, Fig: 1-3).
However, prior art and teaching reference fail to disclose taking the at least one ascertained piece of information and/or an obtained piece of information is taken as a basis for triggering at least one action in at least the first rail vehicle and/or the second rail vehicle and/or a wayside device,
wherein the at least one action is a determination of a situation-dependent braking curve for at least one rail vehicle.
Prior art fails to disclose or suggest these limitations recited in independent claims 1, 19 and 20. Therefore, independent claims 1, 19 and 20 are allowable. Claims 2-13, 15-16, 18, and 21-23 are also allowable by virtue of their dependencies from claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657